Title: From George Washington to Anthony Whitting, 12 May 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia May 12th 1793

Your letter of the 8th with the Reports came duly to hand.
From the constant Easterly Winds which have blown ever since I left Mount Vernon I expected the Fishery would end poorly, & therefore am not disappointed at your report on this head.
The Clerks notes, which I return, must be paid; That from the Clerk of the District Court at Dumfries, I presume, comes against me as Executor of Colo. Colvil; but that you may be sure of it, the first time you go to Alexandria, shew it to Mr Keith who will be able to decide whether the whole, any part, or no part, is on that account. If it is, the amount ought to be charged to that Estate; as also a note from the Same place sent to me some time ago “continuances against Stuart &ca 90 lbs. Tobo”—And Fairfax Clerks note “30 lbs. Tobo Recording Colvils Estate acct.” If Mr Keith should require these, in order to introduce them into the general Settlement let him have them. What has been the issue of the Suit against Pool? I recollect to have heard that he was brot before the Court for something, & the Payment of 60 lbs. of Tobo agreeably to the enclosed note is I fear all I am likely to get by it—that I know of.
I know of no seperate tract of Land that my deceased Nephew Major Washington had in Fairfax Parish—and I am much mistaken indeed if that where his Plantation is, has not always been included in the tract of which it is part. But I know of no remedy until I shall have leizure to examine my Papers & to correct many abuses which my peculiar Situation has involved me in.
Let there be a half bushel—no matter how rough, 4 boards

nailed together will be as good as the best—made for the morter maker; and, when you have ascertained from the best information, what is the best proportions of lime & Sand, order the Person who mixes them by no means to depart from it. From my own observation little or no attention has been paid to this hitherto, which, added to the Self will, and conceitedness of Tom Davis has been the occasion of an unnecessary use of lime. I would wish to know the exact quantity of Lime that is used in the building at Dogue run, as it will be a guide in future: & to come at this will be very easy—as you know what was bought & can measure what remains—when the work is compleated. Confine your purchase henceforward to shells, because they will receive no injury; whilst Lime would spoil by keeping.
I will send you a pair of Scales capable of weighing 200 lbs. But what is become of the Scales which were in the Store? These for their size, were as good as could be made. Let me know what weights there are belonging to them. For weighing Yarn, wool to the Spinners, &ca &ca none, surely can be better than those.
Medicines shall also be sent. I cannot get Clover Seed either at this place or New York under eight Dollars a bushel that can be warranted. but if that in Alexandria is European Seed, I would not be concerned with it; unless you are allowed to prove it. More than probable it is old, if it has escaped the heat of the Ships Hold.
Whensoever the Superfine flour is delivered remember that as much (or Wheat to make it) be reserved as will suffice till the New comes in.
I am glad to hear that the Grain and grass look well. inform me regularly how they come on. and do not suffer them to interfere with each other in cutting. The fields of Clover in the Vicinity of this City, exceed any thing of the kind I ever saw for luxuriency—I am not less pleased to find by your acct, that the plants & cuttings which have been set out for the purpose of hedges are taking well; & am anxious to hear whether the Cedar berries are likely to vegitate. What appearance does the plashed Cedars make. Has many of them died?
If it is indispensably necessary to get a New Cart for Mrs Washington’s Plantation I must direct it accordingly; but as it is uncertain what will be done with it after the present year, no expence that can well be avoided ought to be incurred on that

place. especially in this instance of a New Cart, as the Wheat wd be to be brought but a little way even if it comes to the old treading yard. If the Cart must be had, one for Oxen is preferable; and if I have any to spare they may go there & welcome.
From what little I saw of Mr Butlar when I was at home, I fear he is not calculated for my business, or any other that requires activity & spirit. If upon further trial he should give stronger evidences of this, it may not be amiss to inform him in time that my purposes are not likely to be answered by his Services; & therefore it will be prudent for him to look out, against another year, for some other place; Nay, if he does not fulfil his agreement—it must he done sooner. Let the exchange between him & the Gardener take place (if it has not already happened) immediately.
Has any Mares been brought to the Jack, or stud horse besides my own? and in that case what number? If the horse is in good orde[r] it might not be amiss to shew him in Alexandria at Court, on Monday the 20th instt, it being Whitmonday also. Let me know if the Mare I left at home is in foal or not.
It is with extreme vexation I find my orders, which were given in the most explicit, & unequivocal manner, that the complaints of my Negros of the want of bread, are still suspended in the execution, or evaded as they have been, to the utter defeat of my intentions! which were prompted by motives of Justice in the first place—& to avoid in the second, the imputation of withholding the needful support from them; thereby driving them to, or at least affording a pretence, for the Commission of thefts.
Mrs Washington desires you will direct old Doll to distil a good deal of Rose & Mint Water, &ca; and we wish to know whether the Linnen for the People is all made up?
Was the Globe & Saddle sent from Mount Vernon to Alexandria? they are not yet come to this place. I remain your friend and Well wisher

Go: Washington

